Opinion by
Mr. Justice Stewart,
This appeal is devoid of merit. In the first place, notwithstanding the plaintiffs’ sealed proposal for the purchase of the entire issue of the city bonds recited that the accompanying certified check for $5,500, being the five per cent, of the entire amount bid, was to be retained as and for liquidated damages in case of failure to make payment, it is evident from the whole transaction that all that was intended to be secured by requiring a deposit of the check with the bid was the fulfilment of the contract on the part of the successful bidder. The amount was so out of proportion to any damages which might reasonably be anticipated as a result of default by the bidder — assuming that the bonds would be marketable — that it agrees with neither reason nor equity to suppose that the parties intended by this provision anything more than compensation or indemnity. “Equity will regard a penalty as intended to secure the fulfilment of a contract and will limit a recovery to the loss actually sustained, notwithstanding the stipulation of the parties, on the principle that one party should not be allowed to profit by the default of another. Compensation, not forfeiture, is the equitable rule; but effect will be given to the intent of the parties as ascertained unless it conflicts with some rule of law or equity”: Emery v. Boyle, 200 Pa. 249. Clearly it was not the intention of the city in executing the penalty to make profit. As to loss in consequence of plaintiffs’ default, it alleges none; and in point of fact it sustained none, for in less than a month following, upon plaintiffs’ default it sold the whole issue of bonds at par. When then it finally appeared that the city had sustained no loss or .damage through plaintiffs’ default, it was its duty- to *340return to plaintiffs their check. Instead of returning it to the plaintiffs, the city drew the money upon the check, carried it into its own cash balance and refused to account to the plaintiffs for the same. The plaintiffs then brought the present action. On the ground we have indicated, were there nothing more, plaintiffs were entitled to recover. On the trial of the case before the court, a jury by agreement having been dispensed with, plaintiffs, with a view to justify their refusal to accept the bonds and pay the price bid for the same, alleged certain failure on the part of the municipal authorities to comply with legal requirements in connection with the proceedings on which they relied for their authority to issue the bonds, and insisted that because of such failure they were not legally bound to accept the bonds tendered them, for the reason that they were not legally executed and issued. It is not necessary to refer here to more than one of these alleged irregularities (afterwards cured, as well as all others, by legislative action) since in itself, without more, it would be quite sufficient to render the bonds when tendered to the plaintiffs unmarketable. These bonds, the subject of the plaintiffs’ bid, representing an increase of the city’s debt beyond two per cent, of the assessed valuation of the taxable property, were valid only as the provisions of the Act of April 20, 1874, P. L. 65, which provides a method for the increase of such municipal indebtedness, were complied with. One of these provisions is that, following upon an ordinace of the municipal authorities expressing a desire to make the proposed increase, thirty days’ notice shall be given by weekly advertisement in the newspapers, not exceeding three, in such district. This necessarily means thirty days next preceding the election called to determine the wishes of the electors of the municipality with respect to the proposed increase. The advertisement in this case was made in each of three" daily newspapers published in the City of Lebanon, not continuously in any one of them, but from *341time to time in each. The learned trial judge makes the following finding, not excepted to: “It is beyond question that from October 17th to October 29th, the notice did not appear in any paper, that in none, of said papers did the notice appear weekly, and taken, individually or collectively the notice was not published weekly during the period of thirty days.” He according held the notice insufficient, and that, because of this, the election that followed was a nullity, and the bonds issued thereunder invalid. The fact being as found the conclusion as to the law was inevitable. There was a period of twelve days between October 17th and October 29th during which no publication of the election notice appeared. Clearly this was not a compliance with the requirements of the statute. Even were it otherwise, and full compliance with all legal requirements were shown, for the reason indicated in the earlier part of this opinion, the judgment entered for the plaintiffs does such manifest justice between the parties that we would have no warrant for disturbing it. We have considered the question of the validity of the bonds only because this was made the one ground of contest in the court below, and the record shows no express ruling by the court with respect to the other and equally conclusive consideration.
The assignments of error are overruled, and the judgment is affirmed.